IN TI-[E SUPREME COURT OF THE STATE OF DELAWARE

CAROLINE SUDLER, §
§ No. 674, 2015
Appellee Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware
§
BANK OF AMER.ICA, § C.A. No. N15A-02-003
§
Appellant Below, §
Appellee. §

Submitted: May 4, 2016
Decided: May 6, 2016

Bet`ore STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.
0 R D E R

This 6"‘ day ofl\/Iay 20 1 6, the Court having considered this matter on the briefs
filed by the parties has determined that the final judgment of the Superior Court
should be affirmed on the basis of and for the reasons assigned by the Superior Court
in its order dated November 24, 2015.

NOW, TI-[EREFORE, IT IS I-IER.EBY ORDERED that the judgment of the

Superi0r Court be, and the same hereby is, AFFIRMED.

BY TI-[E COURT: